           Case 2:20-cv-00710-APG-VCF Document 46 Filed 07/29/21 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
      ANGELA V. SMITH,
4
                          Plaintiff,
5                                                       2:20-cv-00710-APG-VCF
      vs.                                               ORDER
6     ANDREW SAUL, Acting Commissioner of
      Social Security,
7
                          Defendant.
8
           Before the Court is Angela V. Smith v. Andrew Saul, Acting Commissioner of Social Security, case
9
     number 2:20-cv-00710-APG-VCF.
10
           Accordingly,
11
           IT IS HEREBY ORDERED that an in-person status hearing to discussion the referral to the pro
12
     bono program, is scheduled for 3:30 PM, August 6, 2021, in Courtroom 3D, Lloyd D. George Federal
13
     Courthouse, 333 S. Las Vegas Blvd, Las Vegas, Nevada 89101.
14
           Plaintiff must appear in person.
15
           DATED this 29th day of July, 2021.
16
                                                              _________________________
17                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
